DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I (claims 1-10 & 16-20) in the reply filed on 11/18/2020 is acknowledged.  Claims 1-20 are pending.  Claims 11-15 are withdrawn from consideration.  Claims 1-10 & 16-20 are examined below.

Claim Objections
Claims 5, 10, & 20 are objected to because of the following informalities:  
	Regarding Claim 5:
The recitation “the efficiency at the associated generated power output” (l. 15) is believed to be in error for - - the efficiency at the respective generated power output associated with each of the different control operations - -.
		Regarding Claim 10:
The recitation “the maximum power output” (l. 4) is believed to be in error for - - a maximum power output - -.
The recitation “system in which” (l. 5) is believed to be in error for - - system at which - -.
		Regarding Claim 20:
The recitation “the efficiency at the associated generated power output” (l. 14) is believed to be in error for - - the efficiency at the respective generated power output associated with each of the different control operations - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Dependent Claims 5 & 20, the recitations “marginal changes” and “marginal increases” are vague and indefinite because the term “marginal” is a relative term that is undefined in Applicant’s disclosure.  It is clear that “changes” are required, but it is unclear how much change is required in order for the changes to be considered “marginal.”  See MPEP 2173.05(b) I.
Dependent Claim 6 is rejected under 35 U.S.C. 112(b) for its dependence from claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 & 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chao 20170051681.
Regarding Independent Claim 1, Chao teaches a turbine system (Fig. 1) comprising: 
a compressor section (11); 
an inlet cooling system coupled upstream of said compressor section and configured to cool ambient air entering said compressor section (inlet cooling; para. [0039]); 
a turbine section (13) coupled in flow communication with said compressor section and comprising at least one hot gas path component (at least turbine blades); and 
a controller (60 in combination with all other disclosed controllers, such as the power dispatch controller and various modules and optimizers, are a control system interpreted herein as the controller) configured to: 
receive feedback parameters indicative of a temperature of said at least one hot gas path component (temperatures associated with component wear, and the component can be blades; para. [0031]); 
estimate a remaining life of said at least one hot gas path component based on the received feedback parameters (lifetime consumption correlated to operational profile, including temperatures; para. [0031]); 
determine a desired power output of said turbine system based on the estimated remaining life of said at least one hot gas path component and a cooling capacity of said inlet cooling system (lifetime consumption/wear of components is impacted by operational temperatures, inlet cooling can be an operational parameter and the operational parameter can be used to determine power plant power output, lifetime consumption is also one of the factors used to set power output; paras. [0015]-[0016] & [0052]); and 
control operation of said turbine system to cause said turbine system to generate the desired power output (para. [0052]).
Regarding Dependent Claim 2, Chao further teaches said controller is further configured to determine the temperature of said at least one hot gas path component based on the received feedback parameters (para. [0031]).
Dependent Claim 3, Chao further teaches said controller is further configured to: determine a desired operating temperature of said at least one hot gas path component based on the desired power output of said turbine system and the cooling capacity of said inlet cooling system (power target setpoint determined from lifetime consumption and inlet cooling, as discussed for claim 1 above, will set the operating temperature of the component; para. [0010]); and control said inlet cooling system to maintain said at least one hot gas path component at approximately the desired operating temperature (the inlet cooling is used to determine power output and thus will be controlled in maintaining the power target setpoint; para. [0039]).
Regarding Dependent Claim 4, Chao further teaches said controller is further configured to determine an estimated effect of operation of said turbine system at the desired power output on the estimated remaining life of said at least one hot gas path component based on an operation history of said at least one hot gas path component and boundary conditions of said at least one hot gas path component (lifetime model executed during operation provides lifetime consumption of component and includes operational history and boundary conditions; para. [0031]).
Regarding Dependent Claim 5, Chao further teaches said controller is further configured to receive a cost parameter indicative of a cost associated with marginal changes in lifetime of said at least one hot gas path component (maintenance and overhaul; para. [0023]) and a benefit parameter indicative of a benefit of operating said turbine system at marginal increases in power output (revenue; para. [0017]), wherein said controller is configured to determine the desired power output of said turbine system by: 
estimating the temperature of said at least one hot gas path component at different control operations of said turbine system, the different control operations of said turbine system each associated with a generated power output (online optimizer balances costs including lifetime and maintenance costs and makes predictions based thereon, these costs are dependent on lifetime consumption which in turn is dependent on the component temperature associated with a particular plant output, the online optimizer along with the power plant model and business model perform this analysis iteratively until converging on a solution; para. [0050]); 

selecting from the different control operations a control operation associated with the largest net benefit (i.e. the “optimized solution”); and 
determining the generated power output associated with the selected control operation (plant is controlled to provide the power output selected based on the optimization).
Regarding Dependent Claim 6, Chao further teaches said controller is configured to determine the desired power output of said turbine system based on at least one of fuel cost, load demand, and electricity price (costs and revenues are considered; para. [0050]).
Regarding Dependent Claim 7, Chao further teaches a sensor coupled in communication with said controller and configured to detect and send the feedback parameter indicative of the temperature of said at least one hot gas path component (temperature is measured; paras. [0010] & [0050]).
Regarding Dependent Claim 8, Chao further teaches a combustor section coupled downstream from said compressor section, said combustor section configured to burn a fuel provided at a fuel flow rate to generate high temperature combustion gases (combustor 12).
Regarding Dependent Claim 9, Chao further teaches said controller controls operation of said turbine system by adjusting at least one of the fuel flow rate (para. [0010]), an inlet guide vane (para. [0010]), and said inlet cooling system (para. [0039]).
Regarding Dependent Claim 10, Chao further teaches said controller is configured to determine the desired power output of said turbine system based further on a determined desired operating temperature of said at least one hot gas path component, wherein the determined desired power output is the maximum power output of the turbine system in which said at least one hot gas component is maintained at the desired operating temperature (maximum power output, which will result in the component being at its maximum temperature, and maintaining maximum power output will maintain the temperature of the component; para. [0010]).
Regarding Independent Claim 16, Chao teaches a method (see Title) of operating a turbine system (Fig. 1) including a compressor section (11), an inlet cooling system coupled upstream of the compressor section and configured to cool ambient air entering the compressor section (inlet cooling; para. [0039]), and a turbine section (13) coupled in flow communication with the compressor section and including at least one hot gas path component (at least turbine blades), said method comprising: 
receiving, at a controller (60 in combination with all other disclosed controllers, such as the power dispatch controller and various modules and optimizers, are a control system interpreted herein as the controller) coupled to the inlet cooling system, feedback parameters indicative of a temperature of the at least one hot gas path component (temperatures associated with component wear, and the component can be blades; para. [0031]); 
estimating, using the controller, a remaining life of the at least one hot gas path component based on the received feedback parameters (lifetime consumption correlated to operational profile, including temperatures; para. [0031]); 
determining, using the controller, a desired power output of the turbine system based on the estimated remaining life of the at least one hot gas path component and a cooling capacity of the inlet cooling system (lifetime consumption/wear of components is impacted by operational temperatures, inlet cooling can be an operational parameter and the operational parameter can be used to determine power plant power output, lifetime consumption is also one of the factors used to set power output; paras. [0015]-[0016] & [0052]); and 
controlling, using the controller, operations of the turbine system to cause the turbine system to generate the desired power output (para. [0052]).  
Regarding Dependent Claim 17, Chao further teaches determining, using the controller, the temperature of the at least one hot gas path component based on the received feedback parameters (para. [0031]).
Regarding Dependent Claim 18, Chao further teaches determining, using the controller, a desired operating temperature of the at least one hot gas path component based on the desired power output the turbine system and the cooling capacity of the inlet cooling system (power target setpoint determined from lifetime consumption and inlet cooling, as discussed for claim 16 above, will set the operating temperature of the component; para. [0010]); and controlling, using the controller, the inlet cooling system to maintain the at least one hot gas path component at approximately the desired operating temperature (the inlet cooling is used to determine power output and thus will be controlled in maintaining the power target setpoint; para. [0039]).
Regarding Dependent Claim 19, Chao further teaches determining, using the controller, an estimated effect of operation of the turbine system at the desired power output on the estimated remaining life of the at least one hot gas path component based on an operation history of the at least one hot gas path component and boundary conditions of the at least one hot gas path component (lifetime model executed during operation provides lifetime consumption of component and includes operational history and boundary conditions; para. [0031]).
Regarding Dependent Claim 20, Chao further teaches receiving a cost parameter indicative of a cost associated with marginal changes in lifetime to the at least one hot gas path component (maintenance and overhaul; para. [0023]) and a benefit parameter associated with operating the turbine at marginal increases in power output (revenue; para. [0017]), wherein determining the desired power output of the turbine system comprises: 
estimating, using the controller, the temperature of the at least one hot gas path component at different control operations of the turbine system, the different control operations of the turbine system each associated with a generated power output (online optimizer balances costs including lifetime and maintenance costs and makes predictions based thereon, these costs are dependent on lifetime consumption which in turn is dependent on the component temperature associated with a particular plant output, the online optimizer along with the power plant model and business model perform this analysis iteratively until converging on a solution; para. [0050]); 
determining, using the controller, a net benefit of operating the turbine system at each of the different operations of the turbine system based on the cost parameter, the benefit parameter, the estimated temperature of the at least one hot gas path component, the estimated remaining life of the at least one hot gas path component, and the efficiency at the associated generated power output (the online optimizer discussed above considers costs and revenue in the business model, which uses the lifetime consumption of the component – which relies on component temperature – for costs, and also considers efficiency, and converges on the most beneficial solution – i.e. the “optimized solution”; para. [0050]); 
selecting, using the controller, from the different control operations, a control operation associated with the largest net benefit (i.e. the “optimized solution”); and 
determining, using the controller, the generated power output associated with the selected control operation (plant is controlled to provide the power output selected based on the optimization).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741